PER CURIAM.
Granted. The trial court’s action did not amount to a declaration that the statute is unconstitutional. Accordingly, the trial court is ordered to proceed with a trial upon the constitutionality of the statute and upon any other issues remaining for trial. The judgment on the issue of liability tried separately by the court is final and appealable. La.C.C.P. art. 1915.A(5). In the interest of justice, however, the court of appeal is ordered to stay proceedings on the appeal until the completion of the trial upon all issues in the case or until further orders of this court.